08/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0181


                                         DA 21-0181


 IN RE THE MARRIAGE OF:                                                  FILED
 ALIA DAY FLOREN,                                                            AUG   a 2021
                                                                        Bowen Greenw000
                                                                      Clerk of Supreme Coun
                                                                         State of rt/lontana
              Petitioner and Appellee,
                                                                 ORDER
       v.

 JAVIER BAUTISTA-SCHEUBER,

              Respondent and Appellant.



       Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until October 1, 2021, within which
to file his opening brief.
       No further extensions will be granted.
       DATED this C4, day of August, 2021.
                                                For the Court,




                                                             Chief Justice